This is a quo warranto proceeding to test the authority of local municipal officers who claim and are exercising authority as such officers under an Act passed at the last session of the Legislature amending certain sections of the charter of Punta Gorda, upon the ground that the 1934 amendment of Section 24 of Article III of the Constitution absolutely prohibits the adoption of any special or local laws incorporating cities or towns, or providing for their government, jurisdiction, powers, etc., and that this prohibitory clause is self-executing, thus rendering the Act in question void. It is argued that unless this provision of the amendment be held to be self-executing and presently effective, the Legislature may indefinitely delay compliance with the command of the first part of the amendment, which says that "The Legislature shall establish a uniform system of county and municipal government," etc., and that it was the intention of the amendment to speed up legislative action in accordance with its positive commands by preventing all special legislation on this subject from and after the effective date of the amendment.
There are also good reasons for holding that the amendment as a whole requires legislation to make it operative, and that it is not, therefore, self-executing. Some of these reasons, have already been set forth in the opinion of this *Page 218 
Court in the case of State, ex rel. Mathews, v. Alsop,163 So.2d 80, decided at the present term, which is controlling here. In spite of the very earnest and able argument of counsel for relator, we are by no means convinced that the decision already arrived at was erroneous.
On the authority of the cited case, the demurrer to the information is sustained and the alternative writ heretofore granted will be and the same is hereby quashed.
WHITFIELD, C.J., and DAVIS, J., concur.
TERRELL and BUFORD, J.J., concur in the opinion and judgment.